Citation Nr: 0102091	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  Her claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  There is no medical evidence of a current bilateral foot 
disorder.



CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2000).	



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to service 
connection for a bilateral foot disorder.  Specifically, she 
alleges in her April 1999 claim that she has had foot 
problems for several years - calluses, corns, and bunions, 
off and on since service and during service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2000). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

Before addressing the merits of the veteran's claim, the 
Board notes that, on November 9, 2000, the President signed 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126) (the "Act"), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000). 

Relevant to the veteran's appeal, is the duty to advise the 
claimant of information required to substantiate a claim and 
the veteran's reciprocal duty to provide the requested 
information or evidence within one year from the date of such 
notification.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. §5103).  Also relevant to the instant 
appeal, is the requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  See 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. §5103A(d)).  The Act treats an examination as 
necessary if the evidence of record contains the following; 
(1) competent evidence that the claimant has a current 
disability, or recurrent symptoms of disability and (2) the 
evidence indicates the disability/symptoms may be associated 
with active duty, but (3) lacks sufficient medical evidence 
to make a decision on the claim.  Id.

The Board has reviewed the veteran's claim in light of the 
new Act and is satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  In this regard, the Board notes that the 
veteran filed her claim for compensation in April 1999, 
indicating that she was suffering from a bilateral foot 
disorder.  In a letter dated in July 1999, the RO requested 
evidence showing that the veteran had been treated for the 
claimed disability, since her discharge from the service.  In 
her claim, the veteran also requested a hearing.  In November 
1999, through her representative, the veteran canceled her 
hearing and stated that she would contact the RO once she 
obtained additional evidence in support of her claim.  To 
date, no information has been provided by the veteran in 
response to the RO's request for information from the 
veteran.  The September 1999 Statement of the Case (SOC) 
noted the failure to respond to the request for evidence. 

The Board notes that the veteran's service medical records 
were obtained, but that a VA examination was not performed.  
The Board finds that an examination was not 'necessary' under 
the current law, for reasons that will be discussed below. 
Therefore, the Board concludes that all sufficient evidence 
to make a decision was present and thus, VA met its statutory 
duty to assist as mandated by current law. Further, the Board 
finds that the veteran will not be prejudiced by proceeding 
to a decision on the basis of the evidence currently of 
record.

With regard to the instant appeal, the pertinent facts 
follow.  Upon the veteran's entrance into service in March 
1974, an induction examination was performed. There were no 
abnormalities of the feet noted by the examiner or by the 
veteran on the report of medical history.  The veteran 
received treatment in June 1974 for numbness to her left big 
toe and ball of feet pain that shot up to her groin.  The 
examiner noted "no trauma except marching."  She was 
referred to the Podiatry Clinic.  At the clinic, it was 
recorded that she was unable to "keep up with double timing 
because of [her] short legs."  The examiner found that she 
did not need special shoes or arch supports.  She sought 
further treatment during service in July 1974 for blisters 
and a pinched nerve in her right big toe, also due to 
marching.  Two days later she was treated for an infected 
blister and given a slipper for her left foot.  After this 
date, the veteran's service medical records indicate no 
further treatment for her feet.  

In April 1977, the veteran had the first of two separation 
examinations.  In the clinical evaluation portion, the 
examiner marked the feet as 'normal' and no abnormalities 
were marked in the summary of defects.  The June 1977 
examination contained the same results.  The veteran at that 
time completed a Report of Medical History.  On that report, 
she marked 'no' next to the line asking if she had 'foot 
trouble.'  She also marked 'no' next to the questions asking 
if she had any illness or injuries other than those noted and 
the one asking if she had been treated by clinics or 
physicians within the last five years for other than minor 
illness.  Also on the history, she wrote the following 
sentence; "I am in good health and taking no medications."  

After a careful review of the evidence, the Board finds, as 
did the RO, that the veteran did not have any treatment for 
corns, calluses, or bunions while in service, or any other 
chronic disorder of the feet.  In addition, as stated 
earlier, the veteran has provided no medical evidence 
indicating treatment for the claimed disability, any evidence 
of continuity of symptomatology since her discharge from 
service, or significantly, any medical evidence that shows 
she currently has a disorder of her feet.  The July 1999 
rating decision noted the lack of competent medical evidence 
indicating a current disability, and the record contains no 
evidence beyond the veteran's contentions that she has a 
current disability that is related to service.  As the 
veteran is a layperson with no medical training or expertise, 
her contentions alone do not constitute competent medical 
opinions.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Therefore, as discussed at the outset, a VA examination was 
not necessary because the veteran failed to meet the first 
prong of the test mandated by the Act, i.e. showing she had a 
current disability or recurrent symptoms of a disability. See 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. §5103A(d)(2)(A)).  It is therefore the Board's 
conclusion, that the veteran does not have a current 
disability to warrant service connection.  As such, the 
veteran's claim of entitlement to service connection for a 
bilateral foot disorder must be denied. 


ORDER

Service connection for a bilateral foot disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

